Citation Nr: 1137325	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a compensable rating for lichen planus prior to January 22, 2007, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 1996.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from September 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the September 2005 rating decision, the RO denied service connection for a cervical spine disability.  In the October 2006 rating decision, the RO, inter alia, denied a compensable rating for lichen planus and service connection for posttraumatic stress disorder (PTSD).  

In May 2007, the appellant testified at a hearing before a Decision Review Officer at the RO.  In December 2008, the appellant testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  

In September 2009, the Board remanded the issues then on appeal - entitlement to service connection for PTSD and a cervical spine disability and entitlement to a compensable rating for lichen planus - to the RO for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

While the matter was in remand status, in a January 2011 rating decision, the RO granted service connection for PTSD  and assigned an initial 50 percent rating, effective April 28, 2006.  This determination constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned for his service-connected PTSD.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

Also while the matter was in remand status, in a July 2011 rating decision, the RO increased the rating for the appellant's service-connected lichen planus to 10 percent, effective January 22, 2007.  Although an increased rating was granted, the issue remains in appellate status, as the maximum rating has not been assigned, nor has the appellant withdrawn his appeal of that issue.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the RO's actions, complete adjudication of the appellant's claim now requires analyses during discrete time periods, as set forth above on the cover page.


FINDINGS OF FACT

1.  The most probative evidence establishes that the appellant's current cervical spine disability is causally related to his active service.  

2.  Prior to and after January 22, 2007, the appellant's service-connected lichen planus has been shown to be manifested by intermittent episodes primarily involving the trunk and extremities, totaling less than 20 percent of his total body or exposed area, and requiring no more than topical therapy.  

3.  The appellant's lichen planus has not been shown to involve 20 percent or more of his total body or exposed area, nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more yearly.  





CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a 10 percent disability rating for lichen planus prior to January 22, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2003).

3.  The criteria for a disability rating in excess of 10 percent for lichen planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

In April 2005 and June 2006 letters issued prior to the initial decisions on the claims, the RO advised the appellant of the information and evidence needed to substantiate and complete his claims of service connection for a cervical spine disability and an increased rating for lichen planus, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The June 2006 letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in May 2008, the RO sent the appellant a letter for the purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the July 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The record on appeal also includes records from the Social Security Administration.  

The appellant has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a rationale for the opinions rendered.  Where appropriate, the examiners provided sufficient reference to the pertinent schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Additionally, the evidence does not show, nor has the appellant contended, that his lichen planus has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Entitlement to service connection for a cervical spine disability

Background

In pertinent part, the appellant's service treatment records show that in January 1986, he sought treatment for right lower back pain since playing basketball.  The impression was lumbosacral strain.  In September 1991, the appellant again sought treatment for back pain since being elbowed while playing basketball.  

At his March 1996 military retirement medical examination, the appellant endorsed a history of swollen or painful joints since the Gulf War.  On examination, the appellant's neck, spine, and musculoskeletal system were noted to be normal.  

The post-service record on appeal includes VA and private clinical records dated from August 1997 to March 2010.  In pertinent part, these records show that in August 1997, the appellant sought treatment for a headache.  His complaints also included neck pain and stiffness.  The diagnosis was common migraine.  

In December 2001, the appellant was seen in connection with his complaints of shoulder pain.  The impression was tendonitis, degenerative joint disease.  The appellant was prescribed neck and shoulder range of motion exercises.  Subsequent VA clinical records show continued complaints of shoulder pain.  In May 2003, X-ray studies of the shoulders showed mild degenerative changes.  MRI studies performed in June 2003 showed that the shoulders were normal.  

Subsequent private clinical records show that in September 2004, the appellant underwent neurological evaluation in connection with his complaints of continuing shoulder pain.  EMG/NCV studies revealed multilevel cervical radiculopathy.  In October 2004, the appellant underwent neurosurgical evaluation at which he reported a history of intermittent radiating neck pain for many years but indicated that it had recently become more severe.  The diagnosis was cervical radiculomyelopathy due to osteophyte complexes at C3-4, C4-5, and to a lesser extent C2-3.  Later that month, the appellant underwent anterior cervical diskectomies with foraminotomies and arthrodesis at C3-4 and C4-5.  

In April 2005, the appellant submitted a claim of service connection for a neck disability.

Subsequent VA and private clinical records assembled in connection with the claim show that the appellant continued to receive medical treatment for a severe cervical spine disability.  In August 2005, he underwent a second surgical procedure, C4-6 corpectomies with anterior cervical decompression, and anterior cervical fusion at C4-7.  

In a March 2006 statement, the appellant indicated that it was his belief that his neck disability was due to injuries he sustained in service, including while playing basketball.  He indicated that his physician had advised him that his cervical spine condition had begun 15 to 20 years prior.  

Records received from the Social Security Administration show that in a March 2007 decision, an Administrative Law Judge from that agency concluded that the appellant had been disabled due to cervical disc disease since September 2004.  

At his December 2008 Board hearing, the appellant testified that he had been a member of the post basketball team during active duty.  He recalled that he had had a couple of bad falls after which he developed pain for which he took pain medication and muscle relaxers.  The appellant indicated that he had also developed pain in his shoulders and arms for which he sought treatment repeatedly without relief.  He recalled that his physicians eventually discovered that his symptoms were due to a cervical spine disability.  He indicated that once his cervical spine disability was discovered, it was so bad that his physicians described it as being like that of a 98 year old man.  

In a December 2009 letter, the appellant's private physician indicated that he had been treating the appellant since 2006 for constant neck pain.  He noted that the appellant dated the onset of his pain to his military service and indicated that it had progressively worsened over the years.  He noted that the appellant had undergone a cervical discectomy with bony fusion in September 2004 and a fusion with plating in August 2005.  

In September 2010, the appellant underwent VA medical examination at which he reported that he had developed cervical spine symptoms during service after an injury.  He indicated that his symptoms had become progressively worse since that time and now included numbness and tingling in his right arm.  He indicated that he had undergone surgical fusion in 2004 and titanium placement in 2005.  On examination, the appellant exhibited very limited and painful motion, and sensory abnormalities in his upper extremities.  Imaging studies showed multilevel post surgical changes with marked distortion of the cervical spine.  The diagnosis was degenerative joint disease with radiculopathy, status post fusion.  The examiner, a VA nurse practitioner, indicated that despite several attempts, she had been unable to obtain the appellant's claims folder and was therefore unable to provide an opinion regarding the etiology of the appellant's cervical spine disability. 

In October 2010, the appellant was afforded another VA medical examination.  The claims folder was provided to the examiner for review in connection with the examination.  The appellant reported that in 1991, he had sustained injury after falling while playing basketball.  He indicated that he had had neck pain since that time requiring surgical intervention in 2004 and again in 2005.  After examining the appellant and reviewing the claims folder, the examiner, a VA physician with a board certification in occupational medicine, diagnosed the appellant as having post surgical degenerative disc disease.  The physician indicated that based on his careful examination of the appellant and orthopedic consultation, physical therapy, and sports medicine texts such as Oxford's Textbook on Orthopedics and Trauma and Titnelli's Textbook of Emergency Medicine and Trauma, it was more likely than not that the appellant's current degenerative disc disease of the neck was related to service.  The VA physician further explained that the biomechanics of the 1991 basketball injury described by the appellant was consistent with his current condition.  

In an October 2010 addendum, the VA nurse practitioner who had completed the September 2010 VA medical examination noted that she had been provided with the appellant's claims folder.  She noted that since she had examined the appellant in September 2010, however, he had been reexamined by a VA physician who had concluded that the appellant's current cervical spine disability was due to service.  She indicated that she would defer to that physician's opinion.  

In a July 2011 addendum, however, the VA nurse practitioner who had completed the September 2010 examination indicated that she had been asked to provide an opinion regarding the etiology of the appellant's cervical spine disability.  She indicated that after reviewing the claims folder, she had concluded that it was less likely than not that the appellant's cervical spine disability was caused by his service.  She indicated that she had based her opinion on the fact that there was no record of the appellant having been treated for a neck problem in service and no complaints of neck pain until 2004, when the appellant underwent neck surgery.  The nurse practitioner indicated that it was more likely the appellant's cervical spine problems were the result of his genetic predisposition, the effects of aging, and/or the rigors of his occupation.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for a cervical spine disability.  He contends that his disability was incurred in service as a result of injuries he sustained while playing basketball.  He reports that he has experienced intermittent cervical spine symptomatology since service.  

Having had the opportunity to observe the appellant's demeanor at the December 2008 Board hearing, and noting the consistency of his statements during the course of this appeal, the Board finds that his statements regarding his in-service injury with intermittent cervical spine symptomatology since that time to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

The Board further finds that the appellant's testimony is consistent with the documentary evidence of record.  As set forth above, service treatment records document that the appellant sought treatment for back pain after playing basketball on at least two occasions during active duty.  The post-service record on appeal also documents complaints painful joints at service separation and of neck pain beginning in August 1997.  The record also documents the appellant's continued complaints of pain in the upper extremities, later attributed to cervical radiculopathy.  Based on the foregoing, the Board finds that there is sufficient evidence establishing that the appellant sustained injury during service and has experienced related symptomatology since that time.  

The next question for consideration, therefore, is whether the record on appeal establishes a causal nexus between the appellant's current cervical spine disability and his in-service injury and subsequent symptomatology.  As described in detail above, the evidence of record contains conflicting medical opinions.

In that regard, the VA nurse practitioner who examined the appellant in September 2010 concluded that it was less likely than not that the appellant's cervical spine disability was caused by his service.  She based her opinion on the fact that there was no record of the appellant having been treated for a neck problem in service and no complaints of neck pain until 2004, when the appellant underwent neck surgery.  

On the other hand, the VA physician who examined the appellant in October 2010 concluded that it was more likely than not that the appellant's current degenerative disc disease of the cervical spine was related to service.  He explained that after examining the appellant and consulting orthopedic, physical therapy, and sports medicine texts, he had concluded that the appellant's current cervical spine condition was consistent with the biomechanics of the in-service basketball injury described by the appellant.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand;  (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

After carefully considering both medical opinions in light of these factors, the Board finds that the October 2010 opinion from the VA physician outweighs the opinion provided by the VA nurse practitioner who examined the appellant in September 2010.  Although both examiners based their opinions on an examination of the appellant and a review of his claims folder, and both have the expertise necessary to opine on the matter at issue in this case, the Board finds that the probative value of the opinion offered by the VA nurse practitioner is diminished by what appears to be her reliance on an inaccurate factual premise.  For example, she noted that the there was no record documenting complaints of neck pain until 2004, when the appellant underwent cervical spine surgery.  As set forth above, however, the record on appeal documents specific complaints of neck pain in clinical settings as early as August 1997.

In any event, the appellant has credibly testified to sustaining an in-service injury and experiencing intermittent neck symptoms since that time.  In addition, it has been held that a lay person is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, lay evidence concerning continuity of symptoms after service is also competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Unlike the nurse practitioner, the October 2010 VA physician specifically considered the appellant's reports of an in-service injury and subsequent symptomatology.  Under these circumstances, the Board finds that the October 2010 opinion from the VA physician is more probative with respect to the question at issue in this case.  

As indicated previously, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is sufficient to support an award service connection for a cervical spine disability.  


Entitlement to a compensable rating for lichen planus prior to January 22, 2007, and in excess of 10 percent thereafter.

Background

In pertinent part, the appellant's service treatment records show that in December 1993, he was referred to the dermatology clinic in connection with his complaints of a worsening pruritic rash on his trunk and extremities.  A biopsy was performed in March 1994 and appellant was diagnosed as having disseminated lichen planus.  His in-service medication regimen included Accutane.  At his March 1996 military retirement medical examination, a history of lichen planus was noted.  

In April 1996, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including lichen planus.  

In connection with the claim, the appellant underwent VA general medical examination in February 1997, at which he reported a history of lichen planus on his arms.  The diagnoses included lichen planus.  

In a September 1997 rating decision, the RO granted service connection for lichen planus and assigned an initial zero percent disability rating, effective July 1, 1996.  

In April 2006, the appellant submitted a claim for an increased rating for his service-connected lichen planus.  He indicated that his skin condition affected his head, back, feet, ankle, arms and hands and that he had been prescribed cream for relief of his symptoms.  

VA clinical records obtained in support of the appellant's claim show that in April 2006, he reported a history of a rash on his forearms which developed in warm weather.  He was given Kenalog cream for his rash.  In June 2006, the appellant sought treatment for skin lesions.  Examination showed small papules on his right upper chest, abdomen, forearms, and a more lichenified lesion on his left anterior foot.  The diagnosis was lichen planus and the appellant was given Kenalog cream.  In September 2006, the appellant reported that his skin rash had resolved with the prescribed treatment.  

In August 2006, the appellant underwent VA medical examination at which he reported a history of lichen planus since the early 1990's.  He reported that his condition was characterized by an intermittent itching rash with deep pruritis.  He indicated that during these episodes, he used a thin layer of steroidal cream on the affected areas.  He denied urticaria, primary cutaneous vasculitis or erythema multiform, and systemic symptoms.  On examination, the appellant exhibited a lesion on his left anterior shoulder approximately 1/2 centimeter in size.  He also exhibited lesions on his feet.  The examiner indicated that the affected area was less than five percent of the appellant's total body area.  The diagnosis was lichen planus.  The examiner concluded that the appellant experienced no significant effects on his usual occupation or his daily activities as a result of his service-connected lichen planus.  

Subsequent VA clinical records show that on January 22, 2007, the appellant sought treatment for a skin rash which he indicated had worsened in the last three weeks.  He indicated that he had run out of his steroid cream.  He indicated that he had experienced an intermittent rash since service which responded to cream.  Examination showed a scaly eczematous skin rash on the ankles and back.  The assessment was skin rash and the appellant was given Triamcilone cream.  

At a December 2008 Board hearing, the appellant testified that his lichen planus affected his arms, trunk, legs, and feet.  He indicated that during outbreaks, which usually occurred in warmer weather, he experienced an itching rash in these areas.  He indicated that during outbreaks, he used a topical cream which reduced the itching and burning during after two to three days.  

In September 2010, the appellant again underwent VA medical examination.  He reported that he had been diagnosed as having lichen planus during active duty.  He indicated that his skin condition was characterized by intermittent breakouts of blisters, bumps, and itching.  He denied systemic symptoms.  The appellant indicated that he used a topical corticosteroid cream, Triamcinolone, as needed.  The examiner noted that in reviewing the appellant's VA treatment records, he had last been issued Triamcinolone on January 22, 2007.  On examination, the appellant exhibited tiny, very scattered white papules over his shoulders and upper back, and some small scattered hypopigmented areas approximately 0.1 to 0.2 centimeters in diameter on his forearms and hands.  The examiner estimated that less than five percent of the appellant's total body area was affected.  The diagnosis was lichen planus.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The RO has evaluated the appellant's lichen planus by analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806(2003).  Under those criteria, a 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

A higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  Id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the above criteria to the facts of this case, the Board finds that the appellant's service-connected lichen planus has been shown to be manifested by symptoms which more nearly approximate the requirements for a 10 percent disability rating prior to January 22, 2007.  

Although examinations conducted in August 2006 and September 2010 showed that less than five percent of the appellant's total body or exposed area is affected, he has credibly testified to somewhat more widespread involvement during his warm weather flare-ups.  Additionally, the Board notes that although the RO assigned a 10 percent disability rating effective January 22, 2007, based on the fact that the appellant was prescribed topical steroid cream for lichen planus, the record on appeal shows that he has been using such medications prior to that day.  Indeed, in April 2006, he was prescribed Kenalog cream for his rash.  Considering these factors, and affording the appellant the benefit of the doubt, the Board finds that the criteria for a 10 percent rating prior to January 22, 2007, have been met.  

A rating in excess of 10 percent, however, is not warranted for any point during the appeal.  The most probative evidence shows that the appellant's lichen planus does not affected 20 percent or more of his total body or exposed area is, nor is there any evidence that his lichen planus requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more yearly.  Under these circumstances, a rating in excess of 10 percent is not warranted.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected lichen planus is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no objective evidence of record demonstrating that the appellant's service-connected disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.  Indeed, it does not appear that he has been hospitalized for this disability at all since his separation from service.  Consequently, the Board finds that no further action on this matter is warranted.

For the reasons and bases discussed above, the Board finds that a 10 percent rating for lichen planus prior to January 22, 2007, is warranted.  The preponderance of the evidence, however, is against the assignment of a rating in excess of 10 percent for lichen planus for any point in the appeal.  To that extent, the benefit-of-the-doubt doctrine is not for application because the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to a 10 percent rating for lichen planus prior to January 22, 2007, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for lichen planus for any point during the period on appeal is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


